DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-18 have not been restricted as per Applicants arguments with traverse of the non-elected Claims in the reply filed on 4/8/2022. Examiner notes that as per Applicant’s mapping of the claims shown here:

    PNG
    media_image1.png
    202
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    524
    media_image2.png
    Greyscale

	Applicant has asserted that the ML ranking model will be taken and read as a LTOR model and this will be how the claims will be read going forward.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, and 19 are directed to limitations for “generating synthetic test data based on the computed first and second parameters to test a machine learning (ML) ranking model trained on training data that is from a different data source than the text dataset to validate a performance of the ML ranking model (or LTOR model in Claim 14”. This is problematic, as there is no algorithm as to how the different parameters would be combined and utilized via an LTOR model to validate a performance of the model. Applicant’s Specification is silent to any algorithm and the work experience parameter is shown as:  
“[0028]    For example, if the text is Alice in Wonderland, the work experience parameter can include the subset of words from at least one paragraph of Alice in Wonderland, and the job requisition title parameter and the job requisition description parameter can include the subset of words from at least one different paragraph of Alice in Wonderland. As explained herein, the subset of words can be identified by the data driver 224 by employing the weighting algorithm (e.g., a term frequency-inverse document (TF-IDF) algorithm). The synthetic data generator 206 can be programmed to generate a plurality of instances of candidate data based on a corresponding text, wherein one instance of the candidate data (e.g., the first candidate data) can be provided to have a work experience parameter that can be generated from a similar text as the requisition title parameter and/or the job requisition description parameter of the job requisition data.

[0029]   In some examples, the synthetic data generator 206 can be programmed to generate a plurality of instances of the applicant data based on a corresponding text, wherein one instance of the applicant data (e.g., a first applicant data) can be provided to have a work experience parameter that can be generated from a similar text as the requisition title parameter and/or the job requisition description parameter of the job requisition data. For example, the plurality of instances of the applicant data can include the first applicant data that can include a work experience parameter that has 
 
 
been populated with a subset of words from a first text (e.g., Alice in Wonderland), second applicant data that can include a work experience parameter that has been populated with a subset of words from a second text (e.g., Dracula), third applicant data that can include a work experience parameter that has been populated with a subset of words from a third text (e.g., Huckleberry Finn), etc. As described herein, in some examples, the requisition title parameter and/or the job requisition description parameter of the job requisition data can be populated with a subset of words from one of the first text, the second text, etc. Thus, the synthetic test data 220 can characterize a plurality of instances of applicant data and/or candidate data wherein at least one instance of the applicant data or the candidate data can include a work experience parameter that has been populated with a subset of words from a similar text (e.g., Alice in Wonderland) as the requisition title parameter and/or the job requisition description parameter, however, from different portions of the text.”
	
	Which shows that this information can include paragraphs of Alice and Wonderland, Dracula, or Huck Finn. Then later the Specification states:
“[0044]    As an example, if each text characterizes a different book (e.g., Alice in Wonderland), at least one paragraph from each book can be evaluated by the weighting algorithm 318 to identify a subset of words from the at least one paragraph and another subset of words from at least one different paragraph of each book. Respective subset of words from each of the at least one paragraphs of each book can be used by the weighting algorithm 318 to populate the work experience parameter for corresponding candidates and applicants and the job requisition title and job requisition description parameters for a corresponding job requisition. In additional or other examples, the data driver 316 can be programmed to utilize the skillset data 308 to populate the work experience parameter and the job requisition title and job requisition description parameters with technical, business or behavioral words. Thus, in some examples, the subset of words can correspond to skillset words.”
	
	Which shows that the book Alice in Wonderland is being used for job requisition parameter. Again, there is no algorithm here or even samples of what these subset of words would be which would satisfy what these parameters would be. Further, the information here in both examples are qualitative in nature, and how would one of ordinary skill in the art combine words from one paragraph in Alice in Wonderland with words in another to rank applicants or candidates relative to the job requisition. How would the qualitive data be put together to test the LTOR model. The specification is silent for both of these questions. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 14 is directed to the limitations to store a text dataset comprising a plurality of different types of text data characterizing different texts, and metadata that includes parameter logic for populating at least a work experience parameter for a plurality of applicants and candidates and a job requisition parameter for a job requisition (Collecting/Storing Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, a Job requisition by ranking performance; a Certain Method of Organizing Human Activity); populate the work experience parameter with a given portion of text of respective text data from the text dataset based on the parameter logic, wherein the work experience parameter is computed for each of the plurality of applicants or candidates based on different text data from the dataset (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, a Job requisition by ranking performance; a Certain Method of Organizing Human Activity); populate the job requisition parameter with a different portion of text of the respective text data used to compute the first parameter for a given applicant or candidate of the plurality of applicants or candidates (Analyzing Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, a Job requisition by ranking performance; a Certain Method of Organizing Human Activity); and generate synthetic test data based on the computed work experience parameter and job requisition parameter to test a learning to rank (LTOR)/ML model trained on training data that is from a different data source than the text dataset to validate a performance of the LTOR model  (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, a Job requisition by ranking performance; a Certain Method of Organizing Human Activity; and using an LTOR/ML model for ranking; a Mathematical Relationship/Concept) and to apply the synthetic test data to the LTOR model to cause the LTOR model to generate a ranking list to provide a ranking of each of the plurality of applicants or candidates relative to the job requisition (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, a Job requisition by ranking performance; a Certain Method of Organizing Human Activity; and using an LTOR/ML model for ranking; a Mathematical Relationship/Concept); and evaluate the generated ranking list relative to predicted performance data characterizing a predicted ranking performance of the LTOR model to determine whether the LTOR model is valid (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, a Job requisition by ranking performance; a Certain Method of Organizing Human Activity; and using an LTOR/ML model for ranking; a Mathematical Relationship/Concept), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. Ranking performance, but for the recitation of generic computer components.  That is, other than reciting memory, one or more processors, a synthetic data generator, and a performance evaluator, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Rank for a Job using ML models.  For example, populating the job requisition parameter encompasses an employer or project manager to read and critically think about a position for a job, and then list the parameters for the job, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Ranking an Applicant list, a “Certain Method of Organizing Human Activity” as well as use of an ML/LTOR model for the process, “a Mathematical Relationship/Concept”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The processors, memory, generator, and evaluators are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0003]    FIG. 1 illustrates an example of a machine learning (ML) model validation system 102. The system 102 can be implemented on one or more physical devices (e.g., servers) that can reside in a cloud computing environment or on a computer, such as a laptop computer, a desktop computer, a tablet computer, a workstation, or the like. In the present example, although the components of the system 102 are illustrated as being implemented on a same system, in other examples, the different components could be distributed across different systems and communicate, for example, over a network, including a wireless network, a wired network, or a combination thereof.”

	Which states that any desktop computer, laptop, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, memory, etc., nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 19 contain the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-13, 15-18, and 20 contain the identified abstract ideas, further narrowing them, with no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MItchell (U.S. Publication No. 2021/031,9334) in view of Ma (U.S. Publication No. 2020/031,1684) in further view of Aminzadeh (U.S. Publication No. 2020/005,7960).

Regarding Claim 1, Mitchell teaches a computer implemented method comprising: 
computing a first parameter for each of a plurality of applicants or candidates based on respective text data from a text dataset comprising a plurality of different types of text data, the first parameter for each applicant or candidate being computed by populating the first parameter with a given portion of text of the respective text data ([0040] resumes with text data have skills extracted from their text for the Applicant/Candidate); 
computing a second parameter for a job requisition based on the respective text data used to compute the first parameter for a given applicant or candidate of the plurality of applicants or candidates, the second parameter for the job requisition being computed by populating the second parameter with a different portion of text of the respective text data used to compute the first parameter for the given applicant or candidate ([0040] the job board has text extracted for the skills of applicant’s as above and separately extracted skills from the jobs themselves); and
Although Mitchell teaches generating synthetic test data based on the computed first and second parameters to test a machine learning (ML) ranking model trained on training data that is from a different data source than the text dataset ([0034] trained data sets are generated as per Applicant’s specification which is from different sources of data than the job boards as above), it does not explicitly teach an LTOR machine learning model nor does it teach validating performance of the model.
Ma teaches an LTOR machine learning model as in [0024] where ML models are used to produce rankings of candidates, and thus a Learning to Rank model.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the ML model of Mitchell with the learning to rank model of Ma as they are both analogous art which teach solutions to placing applicants in job positions, Examiner notes that this is a simple substitution of a different type of model, and the combination would lead to an improved system which would improving the accuracy of recommendations of candidates as taught in [0046] of Ma.
Although both Mitchell and Ma teach use of ML models to rank and choose candidates for jobs, neither Mitchell nor Ma teaches validating performance of a model.
Aminzadeh teaches to validate a performance of the ML ranking model as in [0054] where a validation process is used for models that is [0062] used to develop ML performance models.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of ML model which are trained of the combination Mitchell and Ma with the training and validation of ML models of Aminzadeh as they are all analogous art which teach solutions to placing applicants in job positions and the combination would lead to an improved system which would improving the efficiency of the system through decreasing risks of the model as taught in [0027] of Aminzadeh.
Regarding Claim 2, Mitchell teaches further comprising receiving data that includes parameter logic for populating the first parameter for each of plurality of applicants or candidates and the second parameter for the job requisition as in Claim 1 above, but not that it is metadata.
Ma teaches use of metadata for extraction of job skill and experience related data as in [0036].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data for the ML model of Mitchell with the metadata for the learning to rank model of Ma as they are both analogous art which teach solutions to placing applicants in job positions and the combination would lead to an improved system which would improving the accuracy of recommendations of candidates as taught in [0046] of Ma.

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210319334 A1
Mitchell; Stephen et al.
DETERMINING SKILL ADJACENCIES USING A MACHINE LEARNING MODEL
US 20200311684 A1
Ma; Rui et al.
SKILLS-BASED TALENT PACKAGING
US 20200057960 A1
Aminzadeh; Arya Ryan et al.
CUSTOMIZABLE MACHINE LEARNING MODELS
US 20210357835 A1
MODI; Suresh Babu et al.
Resource Deployment Predictions Using Machine Learning
US 20210350078 A1
Choudhury; Smitashree et al.
SEMANTIC MATCHING OF JOB TITLES WITH LIMITED CONTEXTS
US 20210319491 A1
Kushch; Viktar et al.
Methods and Systems for Vendor Selection for Enterprise Resource Planning Systems
US 20210272044 A1
LEE; Yulhee et al.
SYSTEMS AND METHODS FOR JOB APPLICATION AND SELF-CHECK IN
US 20210264332 A1
Pingali; Ashwin K. et al.
PROCESS DISCOVERY AND OPTIMIZATION USING TIME-SERIES DATABASES, GRAPH-ANALYTICS, AND MACHINE LEARNING
US 20200034774 A1
Swanson; Leah Ann et al.
SYSTEMS AND METHODS TO PROVIDE TRAINING GUIDANCE
US 20190065336 A1
SINGHAL; Rekha et al.
SYSTEM AND METHOD FOR PREDICTING APPLICATION PERFORMANCE FOR LARGE DATA SIZE ON BIG DATA CLUSTER
US 20180314617 A1
Khosrowpour; Farzad et al.
Methods to Associate Workloads to Optimal System Settings
US 20190147388 A1
Alexander; Mike
Relevance Management System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        4/26/2022